Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua L. Jones on 7/15/2022.

The application has been amended as follows: 


1.	(Currently amended) A system comprising:
a pair of terminal leads joined together;
an insulative sleeve wrapped around the pair of terminal leads; and
lacing binding around the insulative sleeve, 
wherein the pair of terminal leads are brazed together, wherein the terminal leads are mounted to a terminal block, wherein the pair of terminal leads is a first pair of terminal leads and further comprising at least one additional pair of terminal leads mounted to the terminal block, wherein each additional pair of terminal leads has a respective insulative sleeve wrapped therearound, wherein the terminal block is mounted to an electric machine housing.

2.	(Original) The system as recited in claim 1, further comprising cured epoxy encasing the insulative sleeve and lacing.

3.	(Original) The system as recited in claim 1, wherein the insulative sleeve includes fiberglass.

4.	(Original) The system as recited in claim 2, wherein the insulative sleeve is wrapped more than 360° around the pair of terminal leads so that a first edge of the insulative sleeve is tucked under a second edge of the insulative sleeve.

Claims 5-8 (Canceled)

9.	(Currently amended) The system as recited in claim [[8]] 1, wherein the pair of terminal leads is electrically connected to a stator of the electric machine.

10.	(Currently amended) A method comprising:
brazing together a pair of terminal leads;
wrapping the pair of terminal leads in an insulative sleeve after brazing; and
binding the insulative sleeve to the pair of terminal leads, 
wherein the terminal leads are mounted to a terminal block, wherein the pair of terminal leads is a first pair of terminal leads and further comprising at least one additional pair of terminal leads mounted to the terminal block, wherein wrapping includes wrapping so each additional pair of terminal leads has a respective insulative sleeve wrapped therearound, wherein the terminal block is mounted to an electric machine housing. 

11.	(Original) The method as recited in claim 10, further comprising spreading epoxy over the sleeve and curing the epoxy.

12.	(Currently amended) The method as recited in claim 10, further comprising cutting a respective fiberglass sleeve into a sheet with opposed first and second edges for use as the insulative sleeve before wrapping each pair of terminal leads in the respective insulative sleeve.

13.	(Original) The method as recited in claim 12, wherein wrapping the pair of terminal leads in the insulative sleeve includes wrapping the insulative sleeve more than 360° around the terminal leads so that the first edge of the insulative sleeve is tucked under the second edge of the insulative sleeve.

14 (Canceled)

15.	(Currently amended) The method as recited in claim [[14]] 10, further comprising electrically connecting the terminal leads to a stator in the electric machine housing.

16 (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to provide, teach or suggest the pair of terminal leads are brazed together, the terminal leads are mounted to a terminal block, the terminal block is mounted to an electric machine housing; and in combination with other limitations in the respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
7/15/2022


/THO D TA/Primary Examiner, Art Unit 2831